By the Court.
This case presented a mere question of evidence, no law. The question at the trial was not whether the same evidence had been given before the grand jury, but whether the same facts "were in issue. This depended upon the offence being rightly charged in the indictment, and supported by proof. The statement of the witness was not inconsistent with the indictment. The sales to him might have been proved before the grand jury by other witnesses who were present in the shop, but did not know his name.

Exceptions overruled.